UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6447


CARLOS ORTIZ,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cv-00689-WDQ)


Submitted:   January 28, 2014             Decided:   February 21, 2014


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William B. Norman, NORMAN & TAYEH, LLC, Westlake, Ohio, for
Appellant.     Rod   J.  Rosenstein,   United States Attorney,
Baltimore, Maryland; Sujit Raman, Assistant United States
Attorney, Mara Zusman Greenberg, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlos     Ortiz   appeals    the    district        court’s   orders

denying his petition for a writ of audita querela and his motion

filed pursuant to Fed. R. Civ. P. 59(e).             Ortiz argues that the

district court improperly construed his petition as asserting

claims under Apprendi v. New Jersey, 530 U.S. 466 (2000), and

failed to address his contention that his life sentence amounts

to a miscarriage of justice.        The Government has asked that we

consider Ortiz’s appeal as a petition for authorization to file

a successive 28 U.S.C. § 2255 (2012) motion and deny it.                      For

the reasons set forth within, we affirm the district court’s

orders and deny the Government’s motion as moot.                    See, e.g.,

United States v. Richter, 510 F.3d 103, 104 (2d Cir. 2007) (per

curiam) (reviewing “de novo a district court’s grant or denial

of a writ of audita querela”).

           Under the All Writs Act, federal courts “may issue all

writs   necessary     or   appropriate   in    aid   of    their     respective

jurisdictions   and    agreeable   to    the   usages     and    principles   of

law.”   28 U.S.C. § 1651(a) (2012).            However, prisoners may not

resort to such writs when their challenges would be cognizable

under § 2255 or to otherwise circumvent the statutory limits on

collateral attacks.        See United States v. Rhines, 640 F.3d 69,

72 (3d Cir. 2011); United States v. Gamboa, 608 F.3d 492, 494-95

(9th Cir. 2010); cf. In re Vial, 115 F.3d 1192, 1194 n.5 (4th

                                     2
Cir. 1997) (en banc) (stating that § 2255 is not inadequate or

ineffective         to    test     legality         of     detention      merely          because

petitioner is unable to obtain relief under § 2255).                                      As the

Supreme Court has explained, § 1651 “is a residual source of

authority     to     issue   writs         that     are     not   otherwise        covered       by

statute,”     and,       “[w]here      a    statute        specifically       addresses         [a]

particular issue . . . , it is that authority, and not the All

Writs Act, that is controlling.”                      Carlisle v. United States, 517
U.S. 416, 429 (1996) (internal quotation marks omitted).

              Here,      Ortiz’s       contention          that   his     convictions           and

sentence are invalid under Jones v. United States, 526 U.S. 227

(1999), and our subsequent decision in United States v. Promise,

255 F.3d 150 (4th Cir. 2001) (en banc), is exactly the variety

of    claim    cognizable          under        § 2255.           Contrary         to     Ortiz’s

suggestion,        whether       his   claim        is    construed      as    arising         from

statutory or constitutional error is inconsequential.                                   28 U.S.C.

§ 2255(a).         In either event, the fact that Ortiz’s challenge is

procedurally        barred       due       to   the      restrictions         on    successive

collateral attacks does not justify his proceeding under the All

Writs Act.         See Richter, 510 F.3d at 104; United States v. Holt,

417 F.3d 1172,       1174-75      (11th        Cir.    2005);      United      States       v.

Torres,      282 F.3d 1241,         1244-47        (10th    Cir.       2002);      In     re

Davenport, 147 F.3d 605, 608 (7th Cir. 1998).



                                                3
            We also reject Ortiz’s suggestion that a miscarriage

of justice or violation of the Suspension Clause 1 might permit

his petition for a writ of audita querela. 2                Richter, 510 F.3d at

104.        First,      Ortiz’s     vague        assertions        regarding    the

insufficiency of the evidence supporting his life sentence fail

to indicate that, had the question been properly submitted to

the    jury,   it    would   not   have       found   him    eligible    for   that

sentence.      See McCleskey v. Zant, 499 U.S. 467, 494 (1991);

Trenkler v. United States, 536 F.3d 85, 99-100 (1st Cir. 2008).

Equally unavailing is Ortiz’s implication that the limits on his

ability        to      successively            attack        his        convictions

unconstitutionally deny him the benefit of changes in the law,

as none of the authority on which Ortiz relies is retroactively

applicable to cases on collateral review.               See Lyons v. Lee, 316
F.3d 528, 535 (4th Cir. 2003); see also Richter, 510 F.3d at

104; Carrington v. United States, 503 F.3d 888, 890 (9th Cir.

2007); In re Vial, 115 F.3d at 1197-98.



       1
       U.S. Const. art. I, § 9, cl. 2 (“The Privilege of the Writ
of Habeas Corpus shall not be suspended, unless when in Cases of
Rebellion or Invasion the public Safety may require it.”).
       2
       Although the district court did not specifically address
Ortiz’s claims of a miscarriage of justice, we find no reason to
remand.   See Patel v. Napolitano, 706 F.3d 370, 372 (4th Cir.
2013) (reviewing de novo issue district court did not address),
petition for cert. filed, 82 U.S.L.W. 3319 (U.S. Nov. 15, 2013)
(No. 13-606).



                                          4
          Accordingly,    we   affirm   the   district   court’s   orders

denying the petition for writ of audita querela and Rule 59(e)

motion and deny as moot the Government’s motion to dismiss and

recharacterize Ortiz’s appeal.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                               AFFIRMED




                                   5